34.170; NRS 34.330, Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224,
88 P.3d 840, 841 (2004). Accordingly, we
            ORDER the petition DENIED. 2




                                  Saitta




                                              Piek9A             J.
                                  Pickering


cc:   Hon. Michelle Leavitt, District Judge
      Clark County Public Defender
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      2We also deny as moot petitioner's motion to stay the proceedings
below while this court considers the petition.



                                     2